10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-01709-RA.J Document 7-1 Filed 01/23/19 Page 1 of 2

District Judge Richard A. J ones

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

REZA HAMIDIMALAYERI,

Plaintiff,
v.

CYNTHIA MUNITA, Director, Seattle
Field Oft`lce, United States Citizenship and
Immigration Services; L. FRANCIS
CISSNA, Director, United States
Citizenship and Immigration Services;
KIRSTJEN NEILSEN, Secretary,
Department of Homeland Security,

Defendants.

 

 

CASE NO. C18-1709 RAJ

ORDER GRANTING UNITED
STATES’ MOTION FOR A STAY
OF CASE IN LIGHT OF LAPSE OF
APPROPRIATI ONS m

The United States of America has filed a Motion for a Stay of Case in Light of Lapse

of Appropriations, in Which the United States seeks a Stay of proceedings entered in this case

commensurate With the duration of the lapse in appropriations for the United States

Department of Justice.
//

//

ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF UNITED STATES ATTORNEY

LAPSE OF APPROPRIATIONS (PROPOSED)
C18-1709 RAJ - 1

700 STEWART STREET, SuITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-01709-RA.J Document 7-1 Filed 01/23/19 Page 2 of 2

The Court, having reviewed the pleadings and materials in this case, it is hereby

ORDERED that:

The Defendant’s Motion for a Stay of Case in Light of Lapse of Appropriations is

GRANTED. All pending deadlines for the above-captioned case are hereby STAYED and

all current deadlines are hereby EXTENDED commensurate With the duration of the lapse in

appropriations Thc Government is responsible for notifying the Court once appropriations

have been received.

L.
DATEDchiS 2 lidday of:i% 2019.

Richard A. J ones

United States District Judg

Presented by:

BRIAN T. MORAN
United States Attorney

/s/Prz'scilla T. Chan

PRISCILLA T. CHAN, WSBA No. 28533
Assistant United States Attorney

United States Attorney’s Oftice

700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271

Phone: 206-553-7970

Fax: 206-553-4073

Email: Priscilla.chanl?}?:usdoi.gov

Attomey for the Defendants

ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF
LAPSE OF APPROPRIATIONS (PROPOSED)
C18-l709 RAJ - 2

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WAsHINGToN 98101
(206) 553-7970

